                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

CHARLES WILLIAM MEDLIN                   §
                                         §
VS.                                      §          NO. 4:18-cv-04360
                                         §
STATE BAR OF TEXAS,                      §
COMMISSION FOR LAWYER                    §
DISCIPLINE and                           §
LINDA A. ACEVEDO                         §


           PLAINTIFF’S SUPPLEMENTAL BRIEF IN SUPPORT OF
            INJUNCTIVE AND DECLARATORY RELIEF (ECF-19)


      Plaintiff supplements his prior-filed Brief (ECF-19) and shows:

      1.     During the hearing on November 29, 2018, his Honor inquired whether

“in the absence of even a proceeding having been filed, that we do not have a ripe

case.” (ECF-18 at page 4)

      2.     Attached hereto and incorporated by reference is the “Petitioner, The

Commission for Lawyer Discipline’s Notice of Appearance and Designation of

Attorney in Charge” that has been filed in Cause No. 2019-04555, pending in the

334TH Judicial District Court of Harris County. This shows that there is now pending

a disciplinary suit against Plaintiff herein, Charles W. Medlin.

      3.     Attached hereto and incorporated by reference is the Request for

Issuance of Service in Cause No. 2019-04555, pending in the 334TH Judicial District

Court of Harris County.

                                          1
       4.     Plaintiff has not yet been served with the Original Disciplinary Petition1

and counsel was unable to view or download the image of the petition that is

reflected on the Harris County District Clerk’s website. Plaintiff has no reason to

believe that the Original Disciplinary Petition that has been filed with the District

Clerk of Harris County is any different than the document, ECF 1-2.

CONCLUSION AND PRAYER:

       5.     The two attachments hereto show that the Commission for Lawyer

Discipline has filed and there is now pending an Original Disciplinary Petition

against Plaintiff, Charles W. Medlin. Plaintiff prays that this Court recognize that,

if there was a question whether this case is ripe, that question has been answered and

determine that this case is ripe. Plaintiff prays for general relief.

                                             Respectfully submitted,

                                             /s/ Leonard Thomas Bradt
                                             Leonard Thomas Bradt S.D.#4272
                                             S.B.O.T. #02841600
                                             14090 Southwest Freeway, Suite 300
                                             Sugar Land, Texas 77478
                                             (281) 201-0700
                                             Fax: (281) 201-1202
                                             ltbradt@flash.net

                                             Attorney for Plaintiff,
                                             Charles William Medlin




       1
              This, even though Harris Wood advised the Commission for Lawyer Discipline that
he would accept service of the Petition for Mr. Medlin.

                                             2
                        CERTIFICATE OF SERVICE

       I, the undersigned attorney, certify that a true and correct copy of the
foregoing was served, via ECF, on February 2, 2019, on the following parties and
their attorneys as follows:

      Linda Acevedo – Matthew J. Greer

      State Bar of Texas – Vanessa G. Windham

      Commission for Lawyer Discipline – Vanessa G. Windham


                                       /s/ L.T. “Butch” Bradt
                                       L.T. Bradt




                                       3
